                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:11-cr-102-BO-1


UNITED ST A TES OF AMERICA                    )
                                              )
V.                                            )                      ORDER
                                              )
JOSE DARWIN FLORES                            )


       This cause is before the Court on defendant's motions for free copies of his docket sheet.

The government has responded in opposition, and the motion is ripe for disposition .

       Defendant asks the Court for copies of his docket sheet because he wants to file motions

and documents, supposedly for his appeal of his judgment. " [T]here is no constitutional

requirement that an indigent collaterally attacking a conviction or sentence be supplied with

court documents or transcripts at government expense." United States v. Anderson, No. 2:94-CR-

163 , 1997 U .S. Dist. LEXIS 3567 (E.D. Va. Mar. 14, 1997) (citing United States v. MacCollom,

426 U.S. 317, 323-330 (1976)). The circumstances under which the court may provide an

indigent criminal defendant a copy of his transcript at the court' s expense are addressed by 28

U .S.C. § 753(f). An indigent defendant must make a showing of a particularized need to obtain a

transcript at no cost. See United States v. Hill, 34 Fed. App'x 942, 943 (4th Cir. 2002). An

indigent defendant may not obtain a free transcript "merely to comb the record in the hope of

discovering some flaw." United States v. Glass, 317 F.2d 200, 202 (4th Cir. 1963). Although an

indigent defendant is constitutionally entitled to a free "transcript of prior proceedings when that

transcript is needed for an effective defense or appeal," Britt v. North Carolina, 404 U.S. 226,

227 (1971 ), defendant pleaded guilty and waived his right to appeal his sentence.




           Case 5:11-cr-00102-BO Document 74 Filed 01/22/21 Page 1 of 2
       Defendant has failed to demonstrate how the copies of the docket sheet he seeks would

be relevant to his appeal or any future action and thus does not meet the requirements for a

transcript at no cost under section 753(f). Defendant' s motion for free copies of his docket sheet

[DE 70] is therefore denied.



SO ORDERED, this     M         day of January, 2021.



                                              T RRENCE W. BOYLE
                                              UNITED STATES DISTRICT




                                                 2
           Case 5:11-cr-00102-BO Document 74 Filed 01/22/21 Page 2 of 2
